Case 2:19-cr-00020-KS-MTP Document 45 Filed 07/10/20 Page 1 of 2

SOUTHERN DISTRICT OF MISSISSIPPI

FILED

   
  
  

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISssissrppht | JUL 10 2020

 

 

 

 

EASTERN DIVISION si TORRTSTOR
DEPUTY

UNITED STATES OF AMERICA

v. CRIMINAL NO. 2:19cr20-KS-MTP

JAKOBE MCCRAY WOULLARD

FINAL ORDER OF FORFEITURE

Before this Court is the United States of America’s Motion for a Fina! Order of Forfeiture
[40]. Having reviewed the Government’s motion, this Court finds that it is well taken and should
be GRANTED. In support of its ORDER, the Court finds as follows:

* WHEREAS, on October 7, 2019, this Court entered a Preliminary Order of Forfeiture [35],
ordering the Defendant, JAKOBE MCCRAY WOULLARD to forfeit the following property:
1. One (1) Smith & Wesson pistol, model SDO9VE, 9mm caliber,
Serial No.: FWT2243;
2. One (1) Smith & Wesson pistol, model SD40VE, .40 caliber,
Serial No.: FY W2796; and
3. Any ammunition seized.
(“the Subject Property”). !

WHEREAS, the United States of America caused to be published via the internet at
www. forfeiture.gov notice of this forfeiture and of the intent of the United States of America to
dispose of the property in accordance with the law and as specified in the Preliminary Order, and
notified all known third parties of their right to petition the Court within sixty (60) days from the

first day of publication for a hearing to adjudicate the validity of their alleged legal interest in the

Subject Property; and

 

' The United States advises that other weapon and ammunition, identified in the
Government’s Motion for Final Order of Forfeiture, were administratively forfeited on
September 5, 2019, and that it no longer seeks judicial forfeiture of that weapon and ammunition.
Case 2:19-cr-00020-KS-MTP Document 45 Filed 07/10/20 Page 2 of 2

WHEREAS, other than Malik McDonald, no other potential claimants are known; and

WHEREAS, no timely claim has been filed; and

WHEREAS, the Court finds that the defendant had an interest in the Subject Property that
is subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1), and 28 U.S.C, § 2461;

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
the following property:

1, Smith & Wesson pistol, model SD9VE, 9mm caliber, SN: FWT2243; an
2. Any ammunition seized;

is hereby forfeited to the United States of America pursuant to 18 U.S.C. § 924(d)(1), and 28
U.S.C. § 2461,

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title and
interest to the Subject Property described above is hereby condemned, forfeited and vested in the
United States of America, and shall be disposed of according to law; and

IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order.

 

 

 
